Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remark
This Office action has been issued in response to communication made on 11/19/2019. 

Allowance
Claims 1-3, 6-11, 13-17, 35-37, 40-45, 47-52 and 54-58 are allowable.

Reason for Allowance
Independent claims 1 and 35 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),    
obtaining source data associated with a specific ornamental organism or lot of ornamental organisms having the same source data; storing the source data associated with the specific ornamental organism or lot of ornamental organisms in a unique location in an ornamental organism database, the unique location in the ornamental organism database being associated with the specific ornamental organism or lot of ornamental organisms; assigning unique access path data to the unique location in the ornamental organism database associated with the specific ornamental organism or lot of ornamental organisms, wherein the unique access path data comprises a unique Uniform Resource Locator (URL); generating a visual information access device associated with the specific ornamental organism or lot of ornamental organisms, the visual information access device including a visual unique account access symbol or code including encoded data representing the unique access path data to the unique location in the ornamental organism database; obtaining, by scanning the unique account access symbol or code with an optical scanning device, the unique access path data; 



Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access 

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        11/29/2021